DETAILED ACTION
Response to Amendment
The Amendment filed 1/6/2021 has been entered. Claims 1-3 and 5-7 are pending in the application. Claims 1, 5 and 7 have been amended. Claim 3 has been cancelled. 
Response to Arguments
Applicant’s argument, see pages 5-8, with respect to 102 and 103 rejections have been fully considered, but are not persuasive.
Applicant argues that both Shoyama and Conry fail to teach the limitation “wherein the impeller includes a blade part configured to compress fluid” of claim 1.
Examiner respectfully disagrees.  First, with regard to claim interpretation, the limitation “configured to compress fluid” only requires the blade part to be structurally capable of compressing fluid.  Regardless, with respect to Shoyama, 304 is a “compressor wheel” of a turbocharger.  As clearly shown in the annotated figure of the previous action, the compressor wheel has at least two blades.  As is readily known by one having ordinary skill in the art of turbochargers and compressor wheels, the blades of a compressor wheel are configured to compress fluid.  As is also known from the plain and ordinary meaning of the term “compressor”, a compressor is any reciprocating or rotating device that compresses a gas (compressor. (n.d.) Collins English Dictionary – Complete and Unabridged, 12th Edition 2014. (1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014). Retrieved February 19 2021 from https://www.thefreedictionary.com/compressor).  Additionally it is also known by one having ordinary skill the art, a turbocharger comprises a compressor that is powered by a turbine driven by an engine’s exhaust gas (https://en.wikipedia.org/wiki/Turbocharger). Therein, even if Shoyama doesn’t explicitly state 
Applicant appears to try bolster the above argument by citing portions of Shoyama that discuss air being supplied to the bearings of Shoyama, however, the air being supplied to the bearings is separate and distinct from the air being compressed by the compressor wheel and does not have any influence on the blade part’s ability to compress air in the context of the argument.
Applicant makes a similar argument with respect to the Conry reference.  Even though the disclosure of Conry is directed to a single-stage and two-stage compressor, and not a turbocharger, the above response with respect to the function of the compressor wheel of Conry still applies.  The argument in view of the Conry reference is also not persuasive for the same reasons.
Applicant also argues that both Shoyama and Conry fail to teach “the first bearing action member and the blade part are formed as a unitary one-piece structure” as in claim 1 and similar limitation of claim 7.
Examiner respectfully disagrees.  With respect to both Shoyama and Conry, even if the bearing action members and the blade parts are separate pieces initially, upon assembly they become a unitary one-piece structure because both the bearing action members and the blades parts are fixed to and rotate together with the shaft, see Col 1, ll. 16-31 of Shoyama and Col 4, ll. 13-19 of Conry).  Therein, both Shoyama and Conry still teach claims 1 and 7 as amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, in the last two lines, recite the limitations “wherein the first bearing action member and the blade part are formed as a unitary one-piece structure”.
Claim 7, in the last two lines, recite the limitations “the first bearing action member and the first blades are formed as a unitary one-piece structure and the second bearing action member and the second blades are formed as a unitary one-piece”.
The specification, however, is silent regarding any details of the construction of the first/second bearing action member and it’s associated the blade part, let alone being formed as a unitary one-piece structure.  While the drawings may be relied upon for what they fairly teach, the drawings of the instant application are generally schematic 
The specification nor the drawings sufficiently describe the first bearing action member and the blade part being formed as a unitary one-piece structure.
Therefore, the above-amended limitations add new matter and fail to comply with the written description requirement, because there is no support in the specification as originally filed for the amended limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoyama (US 9863272).
In Reference to Claim 1
Shoyama teaches:
A compressor(304; Fig 12) comprising: 
a shaft(303) extending in axial directions(see annotated Fig 12 below) thereof; 
an impeller(304 is the compressor impeller) secured to one end of the shaft(via nut as shown in Fig 12); 
a first bearing action member(306) provided at the one end of the shaft(see annotated Fig 12 below); 
a second bearing action member(305) provided at an opposite end of the shaft that is opposite to the one end of the shaft(see annotated Fig 12 below); 
a first bearing(307b) configured to act on the first bearing action member and support the first bearing action member in one axial direction(A1) of the axial directions(Col 1, ll. 32-42; see annotated Fig 12 below) and in a radially inward direction of the shaft(gas pressure from the bearing acts both radially and in the axial/thrust direction; Col 1, ll. 32-42); and 
a second bearing(307a) configured to act on the second bearing action member and support the second bearing action member in another axial direction(A2) of the axial directions(Col 1, ll. 32-42; see annotated Fig 12 below), which is opposite to the one axial direction, and in the radially inward direction of the shaft(gas pressure from the bearing acts both radially and in the axial/thrust direction opposite to that of bearing 307b; Col 1, ll. 32-42),
wherein the impeller includes a blade part(blades as shown in annotated figure below) configured to compress fluid(as is readily known by one having ordinary skill in 
wherein the first bearing action member and the blade part are formed as a unitary one-piece structure(upon assembly the first bearing action member and the blade parts become a unitary one-piece structure because both the bearing action members and the blade parts are fixed to and rotate together with the shaft via a nut; Col 1, ll. 16-32).

    PNG
    media_image1.png
    423
    989
    media_image1.png
    Greyscale


In Reference to Claim 2
Shoyama teaches:
The compressor of claim 1(see rejection of claim 1 above), wherein the first bearing action member has a rotating body shape(306 rotates with the shaft 303; Col 1, ll. 15-31) with a gradually decreasing diameter from the one end of the shaft to a center of the shaft(as clearly shown in Fig 12, the diameter of 306 gradually tapers toward the center of the shaft 303; Col 1, ll. 15-31) and includes a first action surface with a tapered shape on which the first bearing acts(air pressure from 307b acts on the tapered surface of 306; Col 1, ll. 15-31), and 
wherein the second bearing action member has a rotating body shape(305 rotates with the shaft 303; Col 1, ll. 15-31) with a gradually decreasing diameter from the opposite end of the shaft to the center of the shaft(as clearly shown in Fig 12, the diameter of 305 gradually tapers toward the center of the shaft 303; Col 1, ll. 15-31) and includes a second action surface with a tapered shape on which the second bearing acts(air pressure from 307a acts on the tapered surface of 305; Col 1, ll. 15-31).
In Reference to Claim 3
Shoyama teaches:
The compressor of claim 2(see rejection of claim 2 above), wherein the first bearing and the second bearing are tapered bearings configured to act on the first action surface and the second action surface, respectively(as clearly shown in Fig 12, both 307b and 307a are tapered bearings which act on 306 and 305, respectively).
In Reference to Claim 6
Shoyama teaches:
.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conry (US 5857348).
In Reference to Claim 1
Conry teaches:
A compressor(Fig 1) comprising: 
a shaft(22) extending in axial directions(Fig 1) thereof; 
an impeller(18) secured to one end of the shaft(Fig 1); 
a first bearing action member(surface of 22) provided at the one end of the shaft(end of shaft proximate 18; Fig 1); 
a second bearing action member(surface of 22) provided at an opposite end of the shaft that is opposite to the one end of the shaft(end of shaft proximate 17; Fig 1); 
a first bearing(23,26) configured to act on the first bearing action member and support the first bearing action member in one axial direction(A1) of the axial directions(one side of 26 acts in one axial direction and the other side acts in the opposite axial direction) and in a radially inward direction of the shaft(gas pressure from the bearing 23 acts radially; Col 4, ll. 13-20 – while the cited portion refers to magnetic type bearings, Col 2, l. 65 to Col 3, l. 11 states foil gas bearings may utilized); and 
a second bearing(24, 26) configured to act on the second bearing action member and support the second bearing action member in another axial direction(A2) of the axial directions(one side of 26 acts in one axial direction and the other side acts in the 
wherein the impeller includes a blade part(blades as shown in annotated figure below) configured to compress fluid(as is readily known by one having ordinary skill in the art of compressor wheels, the blades of a compressor wheel are structurally capable of compressing a fluid.  As is also known from the plain and ordinary meaning of the term “compressor”, a compressor is any reciprocating or rotating device that compresses a gas (compressor. (n.d.) Collins English Dictionary – Complete and Unabridged, 12th Edition 2014. (1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014). Retrieved February 19 2021 from https://www.thefreedictionary.com/compressor), and
wherein the first bearing action member and the blade part are formed as a unitary one-piece structure(upon assembly the first bearing action member and the blade parts become a unitary one-piece structure because both the bearing action members and the blade parts are fixed to and rotate together with the shaft; Col 4, ll. 13-19).
In Reference to Claim 5
Conry teaches:
The compressor of claim 4(see rejection of claim 4 above), wherein the impeller is referred to as a first impeller(18 is the first impeller), and the blades provided on the first impeller are referred to as first blades(the blades of 18 are the first blades), wherein .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conry (US 5857348) in view of Shoyama.
In Reference to Claim 7
Conry teaches:
A compressor(Fig 1) comprising: 
a shaft(22) extending in axial directions(Fig 1) thereof; 
a first impeller(17) secured to one end of the shaft(Fig 1) and including, at one side thereof, first blades configured to guide a flow of fluid(as shown in Fig 1, impeller 17 comprises multiple blades) 
a second impeller(18) secured to an opposite end of the shaft(Fig 1) that is opposite to the one end of the shaft to which the first impeller is secured(Fig 1), the second impeller including, at one side thereof, second blades configured to guide the flow of the fluid(as shown in Fig 1, impeller 18 comprises multiple blades); and 
a first bearing(23,26) and a second bearing(24) configured to act on the first action surface and the second action surface, respectively(bearings 23,26 acts on the surface of 22 and bearing 24 acts on the surface of 22 at the opposite end)
Conry fails to teach:
at an opposite side of the first impeller, a first bearing action member having a first action surface with a tapered shape that becomes narrower toward a distal end; 
at an opposite side of the second impeller, a second bearing action member having a second action surface with a tapered shape that becomes narrower toward a distal end wherein the first action surface and the second action surface face each other, wherein the first bearing acts on the first action surface and supports the first impeller in one of the axial directions and in a radially inward direction of the shaft, and wherein the second bearing acts on the second action surface and supports the second 
Shoyama teaches:
A shaft bearing arrangement for a turbomachine(Fig 12) wherein at an opposite side of the first impeller(304), a first bearing action member(306) a first action surface(tapered surface of 306) with a tapered shape that becomes narrower toward a distal end(the tapered surface of 306 becomes narrower towards a distal end of the shaft); 
at an opposite side of the second impeller(302), a second bearing action member (305) a second action surface(tapered surface of 305) with a tapered shape that becomes narrower toward a distal end(the tapered surface of 305 becomes narrower towards a distal end of the shaft)
wherein the first action surface and the second action surface face each other(as clearly shown in Fig 12 the tapered surfaces of 305 and 306 face one another), wherein the first bearing acts(307b) on the first action surface and supports the first impeller in one of the axial directions and in a radially inward direction of the shaft(gas pressure from the bearing 307b acts both radially and in the axial/thrust direction on 306; Col 1, ll. 32-42), and wherein the second bearing(307a) acts on the second action surface and supports the second impeller in another axial direction, which is opposite to the one axial direction, and in the radially inward direction of the shaft(gas pressure from the bearing 307b acts both radially and in the axial/thrust direction on 306; Col 1, ll. 32-42), and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Conry to incorporate the teachings of Shoyama, to replace the shaft bearing arrangement of Conry with that of Shoyama to enable deletion of the thrust bearing which would reduce the number of components, and simplify assembly and maintenance while still providing adequate bearing support in both the radial and axial/thrust directions(Col 1, ll. 40-42).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745